By the Court:
The Legislature before the Revolution prescribed no rules for the Supreme Court; but it is certainly vested with the powers of the King’s Bench and Common Pleas in England; and the practice has been, in general, governed by the same law. Hence, we find, that it was formerly thought necessary to proceed by Testatum in Pennsylvania; and although a contrary practice has lately obtained, it is without the opinion or sanction of the court.
We think, therefore, that this execution must be quashed; and in every future case of the same kind, let a Fi. fa. be filed in the Supreme Court, with a return of nulla bona; and then a term must intervene before the Testatum issues, in order to support the fiction.
The Execution quashed.